Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 


2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael A. Davis on 03/23/2022.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 11/25/2020: 

1 (Currently Amended). A method of forming an integrated circuit, the method comprising: 
forming components at a top surface of a substrate comprising semiconductor material; 
forming an interconnect region over the substrate, comprising forming dielectric layers and forming interconnects in the dielectric layers; forming an isolation trench through at least a portion of the interconnect region and into the substrate at least 40 microns deep, so that at least 200 microns of substrate material remains in the substrate under the isolation trench, the at least a portion of the interconnect region containing at least a portion of the interconnects; and forming dielectric material in the isolation trench to form an isolation structure, the dielectric material filling the isolation trench and contacting the substrate and the interconnect region, the above the isolation structure, the isolated component being electrically coupled to at least one of the components at the top surface of the substrate through the portion of the interconnects of the portion of the interconnect region; 
wherein forming the dielectric material in the isolation trench comprises: 
providing a first dielectric material into a lower portion of the isolation trench; and 
providing a second dielectric material into an upper portion of the isolation trench above the first material.


2 (Currently Amended). A method of forming an integrated circuit, the method comprising: 
forming components at a top surface of a substrate comprising semiconductor material; 
forming an interconnect region over the substrate, comprising forming dielectric layers and forming interconnects in the dielectric layers; forming an isolation trench through at least a portion of the interconnect region and into the substrate at least 40 microns deep, so that at least 200 microns of substrate material remains in the substrate under the isolation trench, the at least a portion of the interconnect region containing at least a portion of the interconnects;
forming dielectric material in the isolation trench to form an isolation structure, the dielectric material filling the isolation trench and contacting the substrate and the interconnect region, the dielectric material of the isolation structure separating an isolated region in the interconnect region of the integrated circuit from at least a portion of the substrate, the isolated region containing an isolated component of the integrated circuit above the isolation structure, the through the portion of the interconnects of the portion of the interconnect region; 
removing material from a bottom surface of the substrate to expose a bottom of the isolation[[.]]; and
wherein forming the dielectric material in the isolation trench comprises: 
providing a first dielectric material into a lower portion of the isolation trench; and 
providing a second dielectric material into an upper portion of the isolation trench above the first material.

3 (Currently Amended). A method of forming an integrated circuit, the method comprising:
forming components at a top surface of a substrate comprising semiconductor material;
forming an interconnect region over the substrate, comprising forming dielectric layers and forming interconnects in the dielectric layers;
forming an isolation mask over the interconnect region, the isolation mask exposing an area for an isolation trench;
removing material from the interconnect region and the substrate in the area exposed by the isolation mask to form an isolation trench completely through the interconnect region and into the substrate at least 40 microns deep, so that at least 200 microns of substrate material remains in the substrate under the isolation trench;
forming dielectric material in the isolation trench by an inkjet process at a substrate temperature no greater than 320 °C to form an isolation structure, the dielectric material contacting the substrate and the interconnect region, the isolation structure separating an isolated region of the above the isolation structure; and
curing the dielectric material in the isolation trench at a substrate temperature no greater than 320°C[[.]]; and
wherein forming the dielectric material in the isolation trench comprises: 
providing a first dielectric material into a lower portion of the isolation trench; and 
providing a second dielectric material into an upper portion of the isolation trench above the first material.



Allowable Subject Matter
2.	1-3 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a method of forming an integrated circuit, the method comprising “the isolated region containing an isolated component of the integrated circuit above the isolation structure, the isolated component being electrically coupled to at least one of the components at the top surface of the substrate through the portion of the interconnects of the portion of the interconnect region” and “providing a second dielectric material into an upper portion of the isolation trench above the first material” in combination with other limitations as a whole.




For claim 3, the references of record, either singularly or in combination, do not teach or suggest at least a method of forming an integrated circuit, the method comprising “the isolated region containing an isolated component of the integrated circuit above the isolation structure” and “providing a second dielectric material into an upper portion of the isolation trench above the first material” in combination with other limitations as a whole.



The closet prior arts on records are Andry et al (US 2012/0326309 Al) in view of Angyal et al (US 2010/0200960 Al), Dubin et al .(US Patent 8,933,473), Yu et al. (US PGPUB 2013/0001793 A1).  None of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/